Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. This Office action is in response to the communication filed on 11/01/2021. Currently claims 1-20 are pending in the application, with claims 7-20 withdrawn from consideration.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 5-6 are rejected under 35 U.S.C.103 as being obvious over Klettenberg (US Patent Application Publication Number 2008/0258340 A1), hereafter referred to as “Klettenberg”, in view of Manthei (US Patent Application Publication Number 2011/0316194 A1), and hereafter, referred to as “Manthei”.

Regarding claim 1, Klettenberg teaches in Fig. 3, and 4, a method of producing blocks (element 200) using a mold assembly (element 100), and in Figs. 6-10 various embodiments of the blocks formed. Klettenberg teaches that the method of manufacturing the blocks comprises of providing a mold box (element 100) including opposed side walls (elements 110) and opposed front (element 114) and rear wall (element 115) which together form a perimeter of at least one mold cavity shaped to form a block (element 200) during a block forming process (para. [0032-0035]).  Klettenberg also teaches that the front wall (element 114) being movable from a molding position to a retracted position, the at least one mold cavity having an open top and an open bottom, and a head shoe assembly (element 150) (equivalent to stripper shoe). 



Klettenberg teaches the depositing of block forming material into the at least one mold cavity (element 112) with the front wall (114) in the molding position during the manufacturing process (para. [0032]).

Klettenberg also teaches to lowering the head shoe assembly (element 150) (equivalent to stripper shoe) to enclose the open top of the at least one mold cavity and to compress the block forming material within the at least one mold cavity to form a block (element 200), the stripper shoe (element 150) having a planar molding surface (despite the decorative appearance, the surface is considered planar, as the decoration is defined in the same plane) shaped for forming a planar surface (element 202) of the block (element 200) and a first contoured molding surface (chamfered portion as shown in Fig. 6A joining the surfaces (element 202) and (element 212)) shaped for forming a first portion contour (chamfer) of the 

Regarding the limitation of outwardly facing front face in an installed orientation, Klettenberg teaches in Figs 6-10 different embodiments showing that the surfaces formed by the stripper shoe (element 150), and front and rear wall (formed by end liner elements 114 and 115) can take different forms based on application need. Klettenberg teaches that only two adjacent surfaces having decorative appearance in Fig. 6; while Fig. 7 teaches three surfaces with decorative appearance; and while Fig. 8 teaching two opposite surfaces with decorative appearance and leaving a smooth surface created by the head shoe; and Fig. 9 teaching that only one surface having a decorative appearance; thereby teaching different surface decorations possibilities based on the application need. Therefore, Klettenberg teaches in Fig. 8 

Klettenberg also teaches forming the front of a block with a decorative appearance of a natural or split stone, which is an irregular surface (para. [0010], [0035]), via a mold liner (front wall) (element 114) moved back to remove the mold material (moving the front wall of the mold box from the molding position to the retracted position; removing the block forming material from the at least one mold cavity after moving the front wall to the retracted position; the contoured molding surface of the front wall having an irregular bottom edge) (Fig. 4 and para. [0032]). The non-planar intersection with an irregular surface is made with a cooperating relief between the mold liner (element 114) and head shoe (element 152) at the front edge (element 154) (Fig. 4, para. [0033], and [0034]), which would necessarily create an irregular front edge which is non-linear horizontally and vertically (the first contoured molding surface of the stripper shoe with an irregular front edge which is non-linear horizontally and vertically; the first and second portions of the front face of the block separated by a parting line formed along the irregular front edge of the first contoured molding surface of the stripper shoe).

Klettenberg further teaches removing the block (element 200) forming material from the at least one mold cavity after moving the front wall (element 114) to the retracted position, 

But Klettenberg does not appear to explicitly teach at least a portion of the irregular bottom edge being closer to the rear wall of the mold box than a vertically adjacent portion of the irregular front edge of the first contoured molding surface of the stripper shoe. However, Manthei teaches the irregular front wall face's lower edge is closer to the rear wall of the mold than the irregular front wall face's upper edge (Fig. 10). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Manthei, and combine the feature to provide the irregular front wall face's lower edge closer to the rear wall of the mold than the irregular front wall face's upper edge as taught by Manthei in the process of Klettenberg in order to enable compaction over the face for sufficient  compacting (at least a portion of the irregular bottom edge being closer to the rear wall of the mold box than a vertically adjacent portion of the irregular front edge of the first contoured molding surface of the stripper shoe) (Manthei, Fig. 9-10, para. [0039]).

Regarding claim 2, Manthei's teaching of irregular face and trapezoidal shape provide for a front face that varies in width according to the projection of the sides of irregular face (Fig. 1 and para. [0031]). 

Regarding claim 3, Manthei teaches the irregular front wall face's upper edge is further from irregular front wall face's lower edge (see Fig. 10). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Manthei, and combine the feature to provide the irregular front wall face's lower edge closer to the rear wall of the mold than the irregular front wall face's upper edge as taught by Manthei in the process of Klettenberg in order to enable compaction over the face for sufficient compacting (Manthei, Fig. 10, para. [0039]).

Regarding claim 5, Klettenberg teaches the non-planar intersection with an irregular surface is made with a cooperating relief between the mold liner (element 114) and head shoe (element 152) at the front edge (element 154) (Klettenberg, Fig. 3, para. [0033], [0034]), which would span the distance of the block's width from one side surface to another side surface. 

Regarding claim 6, Klettenberg non-planar intersection with an irregular surface made with a cooperating relief between the mold liner (element 114) and head shoe  (element 152) at the front edge (element 154) (Klettenberg, Fig. 3, para. [0033], and [0034]) would include intersection with the top planar surface of the block according to the extent of the desired irregular face shape of Klettenberg.

Claim 4 is rejected under 35 U.S.C.103 as being obvious over Klettenberg (US Patent Application Publication Number 2008/0258340 A1), in view of Manthei (US Patent Application 

Regarding claim 4, Klettenberg and Manthei fail to explicitly teach the molding surface of the of the front edge of the stripper shoe and the contoured molding surface of the front wall including a projecting ridge shaped to extend into the mold cavity during a block forming process to impart a false joint. However, Dawson teaches providing a texture to the block including appearance of grout joints (Fig. 16).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the front edge of the stripper shoe and the irregular front wall face with a texture to form an appearance of joints as taught by Dawson in the process of Klettenberg-Manthei in order to simulate a traditional ashlar wall without requiring a wall builder making such simulated individual stone pieces fit together (Dawson, para. [0063]).


Responses to Arguments

Applicant’s argument filed on 09/30/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claim 1 has been considered, but is not persuasive.  Applicant amended the claim 1 by incorporating the limitation that stripper shoe having a planar molding surface shaped for forming the top planar surface of the block, wherein 

However, Klettenberg (US 2008/0258340 A1) clearly teaches in Fig. 3-4, the lowering of the head shoe assembly (element 150) (equivalent to stripper shoe) to enclose the open top of the at least one mold cavity and to compress the block forming material within the at least one mold cavity to form a block, the stripper shoe (element 150) forming a top planar surface. Klettenberg further teaches in Figs 6-10 different embodiments showing that the surfaces formed by the stripper shoe (element 150), and front and rear wall (end liner elements 114 and 115) can take different forms based on application need. Klettenberg teaches that only two surfaces having decorative appearance in Fig. 6; while Fig. 7 teaches three surfaces with decorative appearance; and Fig. 8 teaching two opposite surfaces with decorative appearance and leaving a smooth surface created by the head shoe; and Fig. 9 teaching that only one surface having a decorative appearance; thereby teaching different surface decorations based on the application need. Therefore, Klettenberg teaches in Fig. 8 to form a planar surface that is formed by top stripper shoe (element 150), and it would have been obvious to any ordinary artisan that such configuration of a flat smooth surface would facilitate stacking of another block on the planar surface. Additionally, installation orientation is a matter of intended use as well.  

The applicant’s other argument that the combination of Klettenberg and Manthei is improper is without merit also, as Manthei clearly teaches in Fig. 9 that the contoured molding 
 
Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742